21-45387-mar   Doc 16   Filed 07/30/21   Entered 07/30/21 12:09:09   Page 1 of 2
 Failure to submit the required documentation could result in a denial of a

 refund or increase the amount of tax owed.

II. IF YOU NEED ADDITIONAL INFORMATION TO FILE YOUR
RETURNS:
                W-2 or 1099--Contact your EMPLOYER(S)
        IF NOT RECEIVED, CONTACT THE IRS AT 313-237-0800 or
                             800-829-1040
                      IRS WEBSITE: www.irs.gov

                                                  Respectfully submitted,

                                                  DANA NESSEL
                                                  Attorney General

                                                  Isl Moe Freedman
                                                  Moe Freedman (P74224)
                                                  Assistant Attorney General
                                                  Cadillac Place, Ste. 10-200
                                                  3030 W. Grand Blvd.
                                                  Detroit, MI 48202
                                                  Telephone: (313) 456-0140
                                                  E-mail: FreedmanMl@michigan.gov
Dated: July 30, 2021




                                              2
 21-45387-mar    Doc 16    Filed 07/30/21   Entered 07/30/21 12:09:09       Page 2 of 2
